Title: To Benjamin Franklin from Dumas, 17 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amst. 1779, 17e. Juin
Je me trouve ici, depuis une couple de jours, chez Mr. De N——. Avant que j’eusse pu le précautionner, par lettre d’abord, & plus amplement de bouche, sur ce que vous m’avez confié par votre Lettre du 4e. Mr. S—— lui avoit remis une Lettre pour vous, qu’il n’a pu refuser poliment de recevoir, & par conséquent de faire parvenir. Aujourd’hui il s’est passé une petite scene de dénouement, que Mr. De N—— m’a requis de vous communiquer. Mr. S—— l’a abordé, pour lui demander s’il avoit réfléchi sur les plans qu’il lui avoit proposé, & s’il avoit résolu quelque chose en conséquence. Mr. De N——, pour couper court, lui a donné à entendre, qu’il étoit en correspondance directe avec vous, Monsieur, sur la matiere qui faisoit l’objet des dits plans, & qu’ainsi il n’avoit pas besoin de l’intervention d’un tiers: sur quoi Mr. S—— l’a quitté & s’est retiré d’un air mécontent. Ceci nous a confirmé dans l’idée que les démarches de Mr. S—— étoient un commencement d’intrigues, dans lesquelles il servoit d’instrument à certaines maisons ici. Je ne vous en aurois pas écrit, Monsieur, si je ne voyois la possibilité, que rebuté par Mr. De N——, il ne fît agir quelqu’une de ces maisons pour vous faire des propositions directement, qui, dans la conjoncture présente, où Mr. De N—— se donne des mouvemens pour réussir sans risquer le crédit de l’Am——, ne pourroient être que des pieges tendants à faire manquer tout.
J’écris ceci au moment de mon départ pour La Haie, où je vais tout préparer pour me mettre en chemin vers la fin de ce mois, afin de pouvoir, s’il est possible, célébrer sous vos yeux, l’heureux anniversaire de l’Indépendance Américaine.
Le bruit se soutient ici, depuis quelques jours, du départ de la Flotte de Brest, pour se joindre à celle d’Espagne, comme aussi, du depart du M. D’Almodovar de Londres.
Je suis avec le plus respectueux dévouement, Monsieur Votre très-humble & très-obéissant serviteur
D
Passy à S. E. M. Franklin &c.
  
Addressed: To his Excellency / B. Franklin, Esqr. / Min. Plenip. of the United / States / at Passy./.
Notation: Dumas 17, Juin 1777.
